       Case: 1:18-cv-00213-DMB-DAS Doc #: 103 Filed: 12/14/20 1 of 1 PageID #: 631




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

AMERICAN COMPENSATION                                                              PLAINTIFF
INSURANCE COMPANY

V.                                                                NO. 1:18-CV-213-DMB-DAS

HECTOR RUIZ d/b/a Los Primoz
Construction, et al.                                                           DEFENDANTS


                                                    ORDER

           On December 7, 2020, American Compensation Insurance Company filed a motion to

continue trial.1 Doc. #102. As grounds, American Compensation represents that it sought to

amend its complaint to add two additional defendants; that “[t]he Magistrate Judge found there

was good cause for allowing the amendment, but denied the motion to amend” and “found the

amendment would be allowed only if the trial date were continued;” and that no party opposes the

motion to continue trial. Id. at 2, 3.

           Upon consideration, the motion to continue trial [102] is GRANTED. Trial is continued

to October 18, 2021.

           SO ORDERED, this 14th day of December, 2020.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE




1
    Trial is now set for June 21, 2021. Doc. #88.
